PER CURIAM.
Appellant Cornelius Watson appeals an order of the Miami-Dade Circuit Court, which determined that Watson’s motion for a speedy disposition of his probation violation case under the Interstate Agreement on Detainers was moot. At a hearing on March 3, 2016, the State withdrew its affidavit of probation violation and asked the court to unsuccessfully terminate Watson’s probation. Defense counsel stipulated to the motion, as the motion was consistent with Watson’s written request. The trial court granted the motion and terminated Watson’s probation as unsuccessfully completed. We affirm the trial court’s finding of mootness. A.V.S. v. State, 139 So.3d 944 (Fla. 4th DCA 2014) (Mem).
Affirmed.